Case: 22-1178   Document: 24    Page: 1   Filed: 06/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                IN RE: A. ZETA S.R.L.,
                        Appellant
                 ______________________

                       2022-1178
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 88300086.
                  ______________________

                 Decided: June 10, 2022
                 ______________________

    JOHN P. MURTAUGH, Pearne & Gordon LLP, Cleveland,
 OH, for appellant.

    THOMAS L. CASAGRANDE, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 appellee Katherine K. Vidal.      Also represented by
 CHRISTINA J. HIEBER, THOMAS W. KRAUSE, FARHEENA
 YASMEEN RASHEED.
                 ______________________

  Before MOORE, Chief Judge, TARANTO and STARK, Circuit
                        Judges.
 STARK, Circuit Judge.
Case: 22-1178    Document: 24      Page: 2      Filed: 06/10/2022




 2                                           IN RE: A. ZETA S.R.L.




     A. ZETA S.R.L. (“Zeta”) appeals the Trademark Trial
 and Appeal Board’s (“Board”) decision affirming the trade-
 mark examining attorney’s refusal to register the mark
 PARMA COFFEE because it was primarily geographically
 descriptive under 15 U.S.C. § 1052(e)(2). For the reasons
 discussed below, we affirm the Board’s decision.
                               I
     Zeta filed an application under 15 U.S.C. § 1051(b) to
 register PARMA COFFEE for “Chocolate; Chocolate-based
 beverages; Cocoa; Cocoa-based beverages; Coffee extracts;
 Coffee and coffee substitutes; Honey; Honey substitutes;
 Natural sweetener; Sugar; Tea; Tea extracts; Tea-based
 beverages; Preparations for making coffee-based bever-
 ages.” Joint Appendix (“J.A.”) 14-20.
     The examining attorney issued an initial office action
 preliminarily finding that the proposed mark was primar-
 ily geographically descriptive of Parma, Italy and, there-
 fore, refusing registration under 15 U.S.C. § 1052(e)(2).
 The examining attorney requested a written response from
 Zeta specifying “where the goods . . . will come from or will
 originate.” J.A. 24.
     In response, Zeta “confirm[ed] that the goods in ques-
 tion are being developed in Parma, Italy.” J.A. 48. Never-
 theless, Zeta argued that its mark was not primarily
 geographically descriptive because third parties held exist-
 ing U.S. trademark registrations for PARMA in connection
 with various goods and services. 1
     The examining attorney entered a final refusal because
 the mark was primarily geographically descriptive. Zeta
 appealed to the Board, which affirmed on the same basis.



     1   Upon request, Zeta disclaimed exclusive rights in
 the generic term COFFEE except in connection with the
 full mark.
Case: 22-1178       Document: 24    Page: 3    Filed: 06/10/2022




 IN RE: A. ZETA S.R.L.                                        3



     Zeta timely appealed the Board’s decision. We have ju-
 risdiction under 28 U.S.C. § 1295(a)(4)(B).
                               II
     Whether a mark is primarily geographically descrip-
 tive is a question of fact reviewed for substantial evidence.
 See In re The Newbridge Cutlery Co., 776 F.3d 854, 857
 (Fed. Cir. 2015). Substantial evidence is “such relevant ev-
 idence as a reasonable mind might accept as adequate to
 support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,
 1154 (2019) (internal quotation marks omitted). The
 amount of evidence required is “not high,” although “more
 than a mere scintilla” is needed. Id. (internal quotation
 marks omitted).
     The Patent and Trademark Office (“PTO”) generally
 must refuse registration of a mark that is primarily geo-
 graphically descriptive. See 15 U.S.C. § 1052(e)(2). A mark
 is primarily geographically descriptive if (1) “the mark
 sought to be registered is the name of a place known gen-
 erally to the public,” (2) “the source of the goods is the geo-
 graphic region named in the mark,” and (3) “the public
 would make a goods/place association, i.e., believe that the
 goods for which the mark is sought to be registered origi-
 nate in that place.” Newbridge, 776 F.3d at 860-61 (inter-
 nal quotation marks omitted).
      The record contains substantial evidence supporting
 the Board’s conclusion that each of these requirements is
 met. Parma is well-known to be a city in northern Italy,
 see, e.g., J.A. 26-38, a fact Zeta has not challenged at any
 point. Parma is the source of the goods, as Zeta itself stated
 in response to the examining attorney’s inquiry. J.A. 24,
 48. Where, as here, the geographic meaning of the term to
 be registered is generally known, and the goods to be
 marked originate from the place named in the mark, the
 PTO may presume that the consuming public for the goods
 will make a goods/place association. See Newbridge, 776
 F.3d at 861 (noting potential propriety of such
Case: 22-1178     Document: 24      Page: 4      Filed: 06/10/2022




 4                                            IN RE: A. ZETA S.R.L.




 presumption). Nor does the record contain any persuasive
 evidence to support a contrary conclusion about consumer
 perception.
      On appeal, Zeta argues that its goods do not originate
 in Parma. It contends that coffee, tea, and cocoa do not
 grow in Italy (and are known by the public not to be grown
 in Italy), so the goods to be sold do not “originate” in Parma.
 Zeta did not make this argument before the Board. J.A. 4
 (“Applicant does not argue that the goods will not originate
 from Parma, Italy.”). Accordingly, it is forfeited. See Piano
 Factory Grp., Inc. v. Schiedmayer Celesta GmbH, 11 F.4th
 1363, 1375 (Fed. Cir. 2021); see also In re Google Tech.
 Holdings LLC, 980 F.3d 858, 862-64 (Fed. Cir. 2020).
 While we might consider a position not raised before the
 Board in exceptional circumstances, see Piano Factory, 11
 F.4th at 1375, Zeta identifies no such circumstances – nor
 even any explanation for its failure to present this argu-
 ment to the Board. Moreover, if we were to consider this
 argument, the record lacks any evidence to support it; mere
 attorney argument cannot suffice. See, e.g., Whitserve,
 LLC v. Computer Packages, Inc., 694 F.3d 10, 23 (Fed. Cir.
 2012).
     Zeta further faults the Board’s decision for being incon-
 sistent with numerous other occasions on which the PTO
 has allowed Parma and other city names in existing trade-
 mark registrations. The Board’s conclusion that Zeta’s
 mark was primarily geographically descriptive is not un-
 dermined by Zeta’s laundry list of existing U.S. trademark
 registrations including Parma and other cities. Many of
 these registrations are raised for the first time on appeal –
 so Zeta forfeited any argument with respect to them. See
 In re Google Tech., 980 F.3d at 862-64. The few registra-
 tions that Zeta actually raised before the Board are of little
 persuasive value and do not detract from the Board’s ulti-
 mate conclusion. Each registration concerns a mark used
 in a different context. See In re Nett Designs, Inc., 236 F.3d
 1339, 1342 (Fed. Cir. 2001) (finding little persuasive value
Case: 22-1178       Document: 24    Page: 5   Filed: 06/10/2022




 IN RE: A. ZETA S.R.L.                                      5



 in similar registrations, which do not bind Board or this
 Court, since each mark must be reviewed on basis of appli-
 cation at issue).
     We have considered Zeta’s additional arguments and
 find them unpersuasive. 2
                              III
     For the foregoing reasons, we affirm the Board’s deci-
 sion.
                         AFFIRMED




     2    Although not argued as a basis for its appeal, we
 recognize that Zeta amended its application to rely on its
 foreign registration, pursuant to 15 U.S.C. § 1126(e).
 Zeta’s foreign registration does not automatically result in
 a U.S. trademark registration. See In re Rath, 402 F.3d
 1207, 1214 (Fed. Cir. 2005). Zeta’s mark still had to meet
 the requirements of U.S. law, including that it not be pri-
 marily geographically descriptive. See id.